Citation Nr: 1758736	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 70 percent disabling.

2.  Entitlement to a higher initial rating for a right knee disability, rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for a left knee disability, rated as 10 percent disabling.

4.  Entitlement to an increased rating for a left wrist disability, rated as 10 percent disabling.

5.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling prior to March 14, 2011 and 20 percent disabling thereafter.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to July 2004, from October 2005 to June 2006, and from October 2006 to February 2008.

This matter comes before the Board of Veterans' Appeals from October 2011, April 2012, October 2012, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a hearing before the undersigned in March 2017.  A transcript of the hearing is of record.

The issues of higher initial ratings for left and right knee disabilities and an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the March 2017 hearing before the undersigned, the Veteran withdrew his appeals of the ratings assigned for PTSD and a left wrist disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of the ratings assigned for PTSD and a left wrist disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).

During the March 2017 hearing before the undersigned, the Veteran withdrew his appeals of the ratings assigned for PTSD and a left wrist disability.  The Veteran confirmed the withdrawals in a written statement submitted shortly after the hearing.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn these claims.  There is no remaining allegation of error of fact or law for appellate consideration with respect to these issues.  Therefore, the Board does not have jurisdiction to review them, and they are dismissed.




(CONTINUED ON NEXT PAGE)
ORDER

The appeals of the ratings assigned for PTSD and a left wrist disability are dismissed.


REMAND

The Veteran has reported his service-connected bilateral knee and lumbar spine disabilities have increased in severity since his most recent examinations in 2012 and 2011, respectively.  There is also objective medical evidence to support the Veteran's reports of increased severity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, VA examinations must include range of motion testing of the pertinent joint for pain, as well as any paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The examination reports of record do not include the range of motion testing required by VA regulation.  See Correia, supra; 38 C.F.R. § 4.59.  Thus, new examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for new VA examinations to determine the current severity of his service-connected bilateral knee and lumbar spine disabilities.  The examiner must test range of motion of the knees and lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


